                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


PERMIAN AUTO GROUP, LLC.

               Plaintiff,

v.                                                         No. CIV 18-1002 RB/CG

FIRST CHOICE AUTO MANAGEMENT, LLC.

               Defendant.

                                ORDER TO SHOW CAUSE

         THIS MATTER is before the Court upon review of the record. Plaintiff filed a

Praecipe seeking Clerk’s Entry of Default, (Doc. 6), on February 2, 2019. The Clerk

granted Plaintiff’s request and submitted an Entry of Default pursuant to Federal Rule of

Civil Procedure 55(a) on February 11, 2019. (Doc. 8). The Federal Rules of Civil

Procedure require that in addition to seeking an entry of default by the Clerk’s office,

Plaintiff must apply to the Court for a default judgment under Rule 55(b). Plaintiff has

not taken any action in this case since the February 11, 2019 entry of default. Local

Rule 41.1 states: “A civil action may be dismissed if, for a period of ninety (90) days, no

steps are taken to move the case forward.” D.N.M. LR-41.1.

         IT IS THEREFORE ORDERED that, on or before May 20, 2019, Plaintiff shall file

a notice with the Court stating why this case should not be dismissed for failure to

prosecute or Plaintiff shall file the appropriate motion in accordance with the Federal

Rules.


                                    _____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
